 
 
I 
111th CONGRESS
1st Session
H. R. 1402 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2009 
Mr. Space (for himself, Ms. DeGette, Mr. Terry, Mr. Castle, Mr. Manzullo, and Mr. Braley of Iowa) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To catalyze change in the care and treatment of diabetes in the United States. 
 
 
1.Short title; table of contents; findings 
(a)Short titleThis Act may be cited as the Catalyst to Better Diabetes Care Act of 2009. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents; findings. 
Sec. 2. Diabetes screening collaboration and outreach program. 
Sec. 3. Advisory group regarding employee wellness and disease management best practices. 
Sec. 4. National Diabetes Report Card. 
Sec. 5. Improvement of vital statistics collection. 
Sec. 6. Study on appropriate level of diabetes medical education. 
(c)FindingsThe Congress finds as follows: 
(1)Diabetes is a chronic public health problem in the United States that is getting worse. 
(2)According to the Centers for Disease Control and Prevention: 
(A)One in 3 Americans born in 2000 will get diabetes. 
(B)One in 2 Hispanic females born in 2000 will get diabetes. 
(C)1,500,000 new cases of diabetes were diagnosed in adults in 2005. 
(D)In 2007, 23,600,000 Americans had diabetes, which is 7.8 percent of the population of the United States. 
(E)5,700,000 Americans are currently undiagnosed. 
(F)African-Americans are nearly twice as likely as whites to have diabetes. 
(G)Nearly 13 percent of American Indians and Alaska Natives over 20 years old have diagnosed diabetes. 
(H)In States with significant Asian populations, Asians were 1.5 to 2 times as likely as whites to have diagnosed diabetes. 
(3)Diabetes carries staggering costs: 
(A)In 2007, the total amount of the direct and indirect costs of diabetes was estimated at $174,000,000,000. 
(B)18 percent of the Medicare population has diabetes but spending on this group consumes 32 percent of the Medicare budget. 
(4)Diabetes is deadly. According to the Centers for Disease Control and Prevention: 
(A)In 2007, according to death certificate numbers, diabetes contributed to 284,000 deaths. 
(B)Diabetes is likely to be seriously underreported as studies have found that only 35 percent to 40 percent of decedents with diabetes had it listed anywhere on the death certificate and only about 10 percent to 15 percent had it listed as the underlying cause of death. 
(5)Diabetes complications carry staggering economic and human costs for our country and health system: 
(A)Diabetes contributes to over 224,000 deaths a year. 
(B)The risk for stroke is 2 to 4 times higher among people with diabetes. 
(C)Diabetes is the leading cause of new blindness in America, causing approximately 12,000 to 24,000 new cases of blindness each year. 
(D)Diabetes is the leading cause of kidney failure in America, accounting for 44 percent of new cases in 2005. 
(E)In 2002, 44,400 Americans with diabetes began treatment for end-stage kidney disease and a total of 153,730 were living on chronic dialysis or with a kidney transplant as a result of their diabetes. 
(F)In 2004, approximately 71,000 amputations were performed on Americans with diabetes. 
(G)Poorly controlled diabetes before conception and during the first trimester of pregnancy can cause major birth defects in 5 percent to 10 percent of pregnancies and spontaneous abortions in 15 percent to 20 percent of pregnancies. 
(6)Diabetes is unique because many of its complications and tremendous costs are largely preventable through early detection, better education on diabetes self-management, and improved delivery of available medical treatment: 
(A)According to the Agency for Healthcare Research and Quality, appropriate primary care for diabetes complications could have saved the Medicare and Medicaid programs $2,500,000,000 in hospital costs in 2001 alone. 
(B)According to the Diabetes Prevention Project sponsored by the National Institutes of Health, lifestyle interventions such as diet and moderate physical activity for those with prediabetes reduced the development of diabetes by 58 percent; among Americans aged 60 and over, lifestyle interventions reduced diabetes by 71 percent. 
(C)Research shows detecting and treating diabetic eye disease can reduce the development of severe vision loss by 50 percent to 60 percent. 
(D)Research shows comprehensive foot care programs can reduce amputation rates by 45 percent to 85 percent. 
(E)Detecting and treating early diabetic kidney disease by lowering blood pressure can reduce the decline in kidney function by 30 percent. 
(7)Research shows that diabetes self management training (DSMT) programs, involving a health team approach that includes certified diabetes educators (CDEs), not only significantly reduces overall health costs but also improves health outcomes. 
2.Diabetes screening collaboration and outreach program 
(a)EstablishmentWith respect to diabetes screening tests and for the purposes of reducing the number of undiagnosed seniors with diabetes or prediabetes, the Secretary of Health and Human Services (referred to in this Act as the Secretary), in collaboration with the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director), shall— 
(1)review uptake and utilization of diabetes screening benefits to identify and address any existing problems with regard to utilization and data collection mechanisms; 
(2)establish an outreach program to identify existing efforts by agencies and by the private and nonprofit sectors to increase awareness among seniors and providers of diabetes screening benefits; and 
(3)maximize cost effectiveness in increasing utilization of diabetes screening benefits. 
(b)ConsultationIn carrying out this section, the Secretary and the Director shall consult with— 
(1)various units of the Federal Government, including the Centers for Medicare & Medicaid Services, the Surgeon General of the Public Health Service, the Agency for Healthcare Research and Quality, the Health Resources and Services Administration, and the National Institutes of Health; and 
(2)entities with an interest in diabetes, including industry, voluntary health organizations, trade associations, and professional societies. 
3.Advisory group regarding employee wellness and disease management best practices 
(a)EstablishmentThe Secretary shall establish an advisory group consisting of representatives of the public and private sector. The advisory group shall include— 
(1)representatives of the Department of Health and Human Services; 
(2)representatives of the Department of Commerce; and 
(3)members of the public, representatives of the private sector, and representatives of the small business community, who have experience in diabetes or administering and operating employee wellness and disease management programs. 
(b)DutiesThe advisory group established under subsection (a) shall examine and make recommendations of best practices of employee wellness and disease management programs in order to— 
(1)provide public and private sector entities with improved information in assessing the role of employee wellness and disease management programs in saving money and improving quality of life for patients with chronic illnesses; and 
(2)encourage the adoption of effective employee wellness and disease management programs. 
(c)ReportNot later than 1 year after the date of the enactment of this Act, the advisory group established under subsection (a) shall submit to the Secretary the results of the examination under subsection (b)(1). 
4.National Diabetes Report Card 
(a)In generalThe Secretary, in collaboration with the Director of the Centers for Disease Control and Prevention (referred to in this section as the Director), shall prepare on a biennial basis a national diabetes report card (referred to in this section as a Report Card) and, to the extent possible, for each State. 
(b)Contents 
(1)In generalEach Report Card shall include aggregate health outcomes related to individuals diagnosed with diabetes and prediabetes including— 
(A)preventative care practices and quality of care; 
(B)risk factors; and 
(C)outcomes. 
(2)Updated reportsEach Report Card that is prepared after the initial Report Card shall include trend analysis for the Nation and, to the extent possible, for each State, for the purpose of— 
(A)tracking progress in meeting established national goals and objectives for improving diabetes care, costs, and prevalence (including Healthy People 2010); and 
(B)informing policy and program development. 
(c)AvailabilityThe Secretary, in collaboration with the Director, shall make each Report Card publicly available, including by posting the Report Card on the Internet. 
5.Improvement of vital statistics collection 
(a)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and in collaboration with appropriate agencies and States, shall— 
(1)promote the education and training of physicians on the importance of birth and death certificate data and how to properly complete these documents, including the collection of such data for diabetes and other chronic diseases; 
(2)encourage State adoption of the latest standard revisions of birth and death certificates; and 
(3)work with States to re-engineer their vital statistics systems in order to provide cost-effective, timely, and accurate vital systems data. 
(b)Death certificate additional languageIn carrying out this section, the Secretary may promote improvements to the collection of diabetes mortality data, including the addition of a question for the individual certifying the cause of death regarding whether the deceased had diabetes. 
6.Study on appropriate level of diabetes medical education 
(a)In generalThe Secretary shall, in collaboration with the Institute of Medicine and appropriate associations and councils, conduct a study of the impact of diabetes on the practice of medicine in the United States and the appropriateness of the level of diabetes medical education that should be required prior to licensure, board certification, and board recertification. 
(b)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit a report on the study under subsection (a) to the Committees on Ways and Means and Energy and Commerce of the House of Representatives and the Committees on Finance and Health, Education, Labor, and Pensions of the Senate. 
 
